Citation Nr: 1508566	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-44 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1995 and March 1996 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2014.  The transcript of the hearing has been associated with the Virtual VA claims file.  Although the Veteran again requested a hearing in later correspondence, the Board notes that the Veteran is only entitled to one hearing.  

In April 2014, the Board remanded the issue on appeal for additional development.  There has been substantial compliance with the mandates of the remand regarding the issue of a TDIU and the Board will proceed to adjudicate that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issue of entitlement to service connection for sleep apnea was remanded by the Board in April 2014.  Following a VA examination, the claim was approved by the Appeals Management Center.  As this was considered a complete grant of the benefit sought on appeal, that issue is no longer before the Board.

After the granting of service connection for sleep apnea, the Veteran's combined rating is 100 percent since October 18, 2008.  Consequently, the Veteran's claim for a TDIU is rendered moot effective October 18, 2012.  The contention that a TDIU is warranted from September 8, 2008 (the date of the claim) is still on appeal.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment effective June 26, 2009.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met effective June 26, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in August and September 2009.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded VA examination in July 2014.  The Board finds that the VA examination and opinion were adequate as the examiner reviewed the service medical records and post service VA and private medical records, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

After the granting of service connection for sleep apnea, the Veteran's combined rating is 100 percent since October 18, 2012.  Consequently, the Veteran's claim for a TDIU is rendered moot effective October 18, 2012.  The contention that a TDIU is warranted from September 8, 2008 (the date of the claim) is still on appeal.

The Veteran's service-connected disabilities had a combined rating of 90 percent from September 9, 2008 to October 17, 2012.  The service-connected disabilities and the ratings between September 9, 2008 and October 17, 2012 included the following: posttraumatic stress disorder, evaluated at 50 percent disabling; sleep apnea evaluated as 50 percent disabling; demyelinating disease (white matter disease) evaluated as 30 percent disabling; chronic lumbar strain, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; pseudo folliculitis barbae, evaluated as 10 percent disabling; arthralgia of the right knee, evaluated as 10 percent disabling; arthralgia of the left knee, evaluated as 10 percent disabling.  He also had noncompensable ratings for bilateral pes planus, arthralgia of the right ankle, arthralgia of the left ankle, tinea pedis, fibrotic lymph nodes posterior to the ears, and bone loss around teeth 8 and 9.

The Veteran met the schedular criteria for TDIU during the period on appeal.  Giving the benefit of the doubt to the Veteran, the Board finds that a TDIU rating is supported by the evidence showing actual unemployability effective June 26, 2009.

Several of the VA examination reports did not provide an opinion on the employability of the Veteran.  At the most recent VA examination in July 2014, the examiner opined that the Veteran's disabilities "render him unable to secure or follow substantially gainful occupation."  The examiner noted that the Veteran can only sit for 15 minutes at a time; he can only walk for 50 yards at a time; he cannot climb a flight of stairs or a ladder; he can lift, push or pull no more than 15 pounds; he cannot perform tasks that require frequent and repetitive bending of the lumbar spine; and he cannot kneel or squat.  However, the examiner did not opine on when the Veteran became unable to secure or follow substantially gainful occupation.

At prior VA examinations, no report offered an adequate opinion on whether the Veteran's service-connected disabilities rendered him unemployable.  At the November 2008 VA examinations for several disabilities, the examiner noted that the Veteran's condition presented "significant effects" on the Veteran's ability to work.

The Veteran filed for SSA disability benefits in June 2009 and the Veteran was found to have been disabled since June 26, 2009.  In support of his claim to SSA and VA, the Veteran submitted an opinion from a private physician dated in July 2009.  The physician wrote that the Veteran has been seen in the clinic for several years concerning his white matter disease with cognitive decline.  The physician advised the Veteran "he was no longer fit for work and should seek permanent disability."

At the Board hearing, the Veteran's representative explained that the Veteran continued to work through 2008 and into 2009.  Therefore, the Board concludes that the Veteran is not entitled to a TDIU prior to June 26, 2009.  The medical evidence of record notes that the Veteran became unemployable at that time.

The Board finds there is no evidence that the Veteran was capable of securing or following a substantially gainful occupation after June 26, 2009.  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board.  Thus, the Veteran is entitled to a TDIU effective June 26, 2009.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

ORDER

TDIU is granted effective June 26, 2009 subject to the criteria which govern the payment of monetary awards.


REMAND

The claim for service connection for hypertension was previously remanded in April 2014 for a VA examination regarding the etiology of the Veteran's hypertension.  Specifically, the examiner was asked to opine on whether the Veteran's hypertension was related to a service-connected disability.  The Veteran was provided with an examination; however, the examiner did not consider whether sleep apnea caused or aggravated the Veteran's hypertension.  The examiner specifically listed each of the service-connected disabilities that were considered, and sleep apnea was not in that list.  At the Board hearing, the Veteran's representative asserted that sleep apnea was related to the Veteran's hypertension.  Without a medical opinion on that issue, the Board cannot decide the issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the etiology of the Veteran's hypertension from the VA examiner who provided the July 2014 opinion, or another qualified professional, if that examiner is unavailable.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service-connected sleep apnea?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated by his service-connected sleep apnea?

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the low back and/or right knee disability before the onset of the aggravation.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


